DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 8 and 9 are pending, claims 6 and 7 having been cancelled.  Applicant's response filed January 28, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The rejections of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn based on Applicant’s cancellation of the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2010/142924A2 to Boukari (see machine translation) in view of U.S. Patent App. Pub. No. 2006/0169645 to Hsueh, U.S. Patent No. 5,405,452 to Anderson et al., U.S. Patent No. 2,259,644 to Kling and the FedEx Aircraft Maintenance Work Card dated April 2011 (“FedEx Work Card”) (provided as Exhibit A in Applicant’s Affidavit dated September 19, 2018).
As to claim 1, Boukari discloses a method for treating for cleaning purposes pipes of the drinking water system of an aircraft, which system includes at least one storage tank and a plurality of pipes offering a plurality of water inlet and outlet points (see Abstract), wherein the method includes the following operations: a first operation injection of high-temperature water at between 60-90°C into the system for treatment purposes (see machine translation page 4, fourth paragraph).
Boukari does not explicitly disclose a second operation of injecting cold water not exceeding 30°C associated with chemical treatment products comprising a chlorinated product or hydrogen peroxide and a third operation of injecting a high-temperature water at between 60-90°C into the system for rinsing with draining operations after each operation.  Use of unheated (read as cold) chlorinated products to disinfect the pipes of a drinking water system of an aircraft is known in the art (see Boukari machine translation page 2, second and third paragraphs; see also Hsueh paragraphs [0005], [0006], [0027]) and also the inclusion of heating for sanitizing purposes (see Hsueh paragraph [0031]).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)), and it would have been obvious to one of ordinary skill in the art at the time of filing to combine the injection of heated water as disclosed by Boukari with the injection of unheated, chlorinated water as disclosed by Hsueh and the results would have been predictable (cleaning and disinfecting aircraft drinking pipes).  Furthermore, it is known in the art of cleaning pipes to clean the pipes using pre-wash, wash and rinsing stages with draining steps after each stage (see Anderson Abstract; col. 4, line 45 – col. 5, line 46).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Boukari and Hsueh to include a pre-wash, wash with detergent and rinse stage and draining thereof as disclosed by Anderson in order to efficiently clean and reduce the quantities of detergent used (see Anderson col. 2, lines 20-24).  While the combination of Boukari, Hsueh and Anderson does not explicitly disclose that the temperature of the cold chlorinated wash is below 30°C, since Anderson does not disclose that the chlorinated wash needs to be heated, it is reasonably expected that the temperature of the chlorinated wash is room temperature.
The combination of Boukari, Hsueh and Anderson does not explicitly disclose that the first operation is at a high temperature, the second operation is at a cold temperature and the third operation is at a high temperature.  Kling discloses that it is known in the art of cleaning pipes to first run hot water through the piping then running cold water through the piping to clean the pipes by causing deposits to crack and become loose and that the alternating temperatures can be repeated (see page 1, left column line 41 - right column line 9).  It would have been obvious to one of ordinary skill in the art at the time of filing to alternate the temperatures of the pre-wash, wash and rinse steps of Boukari, Hsueh and Anderson as disclosed by Kling in order to improve the removal of deposits in the pipes (see Kling page 1, left column lines 3-8).  While the combination of Boukari, Hsueh, Anderson and Kling does not explicitly disclose that the temperature of the cold chlorinated wash is below 30°C, since Kling disclose that cold water is used, it is reasonably expected that the temperature of the chlorinated wash is room temperature or lower.
The combination of Boukari, Hsueh, Anderson and Kling does not explicitly disclose that the single injection of the third operation is the only rinsing operation of the method for treating and is not followed by a second or additional rinsing step.  The FedEx Work Card discloses that it is known in the art that a single rinse step can be performed and further rinse steps are only performed again if the water has a bad taste or smell (see FedEx Work Card page 8).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a single rinse step in order to conserve water by having additional rinses only when necessary.
Regarding the recitation “wherein the second and third operations are started once the tank and the pipes have been drained” (claim 1) and “wherein the second operation and third operations are started once the single tank has been drained” (claim 7), the combination of Boukari, Hsueh, Anderson, Kling and the FedEx Work Card discloses that the wash and rinse are performed after the tank and/or pipes are drained (see Anderson col. 5, lines 1-46 disclosing that the sink and the pipes are discharged and emptied between stages; see also the FedEx Work Card page 6 disclosing that it is known to drain the water after a treatment stage), and it would have been obvious to one of ordinary skill in the art at the time of filing to drain the tank and the pipes before the start of the second and third operations in order to discharge the used cleaning solution as is known in the art as disclosed by both Anderson and the FedEx Work Card.
Regarding the recitations “first operation configured to liquefy a greasy layer of biofilms thereby exposing bacteria of the biofilms,” “second operation configured to kill bacteria exposed by the first operation and to disintegrate the biofilms” and “third operation configured to remove the chemical treatment product by rinsing,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of Boukari, Hsueh, Anderson, Kling and the FedEx Work Card discloses the steps as disclosed above, it is expected that it produces all of its advantages, including liquefying the greasy layer, killing the bacteria and removing the chemical treatment product.
Regarding the recitation “wherein the chemical treatment product and the temperature of the high-temperature water of the third operation are configured to be complimentary such that the chemical treatment product is removed upon contact with the high-temperature water,” as discussed above, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of Boukari, Hsueh, Anderson, Kling and the FedEx Work Card discloses the chemical treatment product and the high-temperature water, it is expected that they would be complimentary such that the chemical treatment product is removed upon contact.  If there is a specific configuration (something more than using high-temperature water between 50-100 degrees C and a chlorinated product) that produces this complimentary removal, Applicant is requested to specifically identify said configuration.
As to claims 2 and 9, Boukari discloses that the system can include filtration means comprising removable filter cartridges provided in predetermined pipes, said cartridges being arranged in bowls forming with the latter, the filtration means provided at water outlet points such as those used to supply the washing sink taps or those used for consumption in aircraft, filtration means through which the water must pass before reaching the tap, characterized by the fact that the filtration cartridges are not removed during the whole of the operations (see Boukari Abstract, machine translation page 1, last paragraph to page 2, first paragraph and page 3, second paragraph).
As to claim 3, Boukari discloses that the system can include filtration means comprising removable filter cartridges provided in predetermined pipes, said cartridges being arranged in bowls forming with the latter, the filtration means provided at water outlet points such as those used to supply the washing sink taps or those used for consumption in aircraft, filtration means through which the water must pass before reaching the tap.  While Boukari disclose that the filtration cartridges are not removed during the whole of the operations (see Boukari machine translation page 3, second paragraph), Boukari discloses that it is known in the art that the filtration cartridges can be removed during cleaning (see Boukari machine translation page 2, fifth paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing to remove the cartridges during cleaning and the results would have been predictable (cleaning of the water system of the aircraft).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2010/142924A2 to Boukari (see machine translation) in view of U.S. Patent App. Pub. No. 2006/0169645 to Hsueh, U.S. Patent No. 5,405,452 to Anderson et al., U.S. Patent No. 2,259,644 to Kling and the FedEx Aircraft Maintenance Work Card dated April 2011 (“FedEx Work Card”) (provided as Exhibit A in Applicant’s Affidavit dated September 19, 2018) as to claim 1 above, and further in view of WO 2012/168645A1 to Boukari ("WO '645") (where the English counterpart U.S. Patent App. Pub. No. 2014/0230845 (“the ‘845 application”) will be cited to below).
Boukari, Hsueh, Anderson, Kling and the FedEx Work Card are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 4, the combination of Boukari, Hsueh, Anderson, Kling and the FedEx Work Card does not explicitly disclose a further step of creating a shock wave in the pipes to be cleaned before the injection of high-temperature water for treatment purposes, the pipes to be cleaned each having a respective first end and a respective second end, the step of creating a shock wave comprising partially filling a volume with a liquid, filling the volume not occupied by the liquid with pressurized gas, releasing the liquid through a constricted area communicating with the first end of said pipe(s) to be cleaned, the second end of said pipe(s) to be cleaned is open while the pressure is maintained, so as to: create an accelerated movement of the liquid in a first phase and of the gas and liquid mixture created in a second phase, then generating a shock wave, once the volume has been drained, which shock wave is propagated through the mixture.  WO ‘645 discloses a similar aircraft cleaning method comprising creating a shock wave in the pipes to be cleaned, the pipes to be cleaned each having a respective first end and a respective second end, the step of creating a shock wave comprising partially filling a volume with a liquid, filling the volume not occupied by the liquid with pressurized gas, releasing the liquid through a constricted area communicating with the first end of said pipe(s) to be cleaned, the second end of said pipe(s) to be cleaned is open while the pressure is maintained, so as to: create an accelerated movement of the liquid in a first phase and of the gas and liquid mixture created in a second phase, then generating a shock wave, once the volume has been drained, which shock wave is propagated through the mixture (see the ‘845 application paragraphs [0049]-[0065]).   Combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)), and it would have been obvious to one of ordinary skill in the art at the time of filing to combine the method disclosed by Boukari, Hsueh, Anderson, Kling and the FedEx Work Card with the method disclosed by WO '645 and the results would have been predictable (improved removal of the deposits within the pipes - see '845 application paragraph [0010]).  While the combination of Boukari, Hsueh, Anderson, Kling, the FedEx Work Card and WO ‘645 does not explicitly disclose that the step of creating a shockwave occurs before the injection of the high-temperature water, selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
As to claim 5, the combination of Boukari, Hsueh, Anderson, Kling and the FedEx Work Card does not explicitly disclose a further step of creating a shock wave in the pipes to be cleaned during the first operation of injection of high-temperature water for treatment purposes, the pipes to be cleaned each having a respective first end and a respective second end, the step of creating a shock wave comprising partially filling a volume with a liquid, filling the volume not occupied by the liquid with pressurized gas, releasing the liquid through a constricted area communicating with the first end of said pipe(s) to be cleaned, the second end of said pipe(s) to be cleaned is open while the pressure is maintained, so as to: create an accelerated movement of the liquid in a first phase and of the gas and liquid mixture created in a second phase, then generating a shock wave, once the volume has been drained, which shock wave is propagated through the mixture.  WO ‘645 discloses a similar aircraft cleaning method comprising creating a shock wave in the pipes to be cleaned, the pipes to be cleaned each having a respective first end and a respective second end, the step of creating a shock wave comprising partially filling a volume with a liquid, filling the volume not occupied by the liquid with pressurized gas, releasing the liquid through a constricted area communicating with the first end of said pipe(s) to be cleaned, the second end of said pipe(s) to be cleaned is open while the pressure is maintained, so as to: create an accelerated movement of the liquid in a first phase and of the gas and liquid mixture created in a second phase, then generating a shock wave, once the volume has been drained, which shock wave is propagated through the mixture (see the ‘845 application paragraphs [0049]-[0065]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method disclosed by Boukari, Hsueh, Anderson, Kling and the FedEx Work Card by including a shockwave creating step disclosed by WO '645 during the heating washes in order to improve the removal of deposits within the pipes (see '845 application paragraph [0010] and paragraph [0037] where the water is heated in order to provide a treatment function).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2010/142924A2 to Boukari (see machine translation) in view of U.S. Patent App. Pub. No. 2006/0169645 to Hsueh, U.S. Patent No. 5,405,452 to Anderson et al., U.S. Patent No. 2,259,644 to Kling and the FedEx Aircraft Maintenance Work Card dated April 2011 (“FedEx Work Card”) (provided as Exhibit A in Applicant’s Affidavit dated September 19, 2018) as to claim 1 above, and further in view of JPH08-157885A to Konosu et al. (see Abstract).
Boukari, Hsueh, Anderson, Kling and the FedEx Work Card are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 8, the combination of Boukari, Hsueh, Anderson, Kling and the FedEx Work Card does not explicitly disclose that the chemical treatment product consists of hydrogen peroxide used alone and without an activator.  Konosu discloses that it is known in the art to use hydrogen peroxide alone without an activator to clean airplane pipes (see Konosu Abstract).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to use hydrogen peroxide instead of a chlorinated product and the results would have been predictable (cleaning of airplane pipes).

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive.
First, it is noted that The Patent Trial and Appeal Board decision dated June 23, 2021 has res judicata effect and is the “law of the case” and is thus controlling in this application and any subsequent, related application.  Therefore, the arguments outside of the newly added amendments to the rejected claims will not be considered as effective to remove such rejection (see MPEP 2190(II)).  It is noted that the only amendments made to the claims since the Board Decision are the following: (1) the limitations of claim 6 were incorporated into claim 1 and claim 6 was cancelled; and (2) claim 7 was cancelled.  It is further noted that claim 6 was presented in the previous appeal and the Board affirmed the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Boukari ‘924 in view of Hsueh, Anderson, Kling and the FedEx Work Card.  Applicant’s arguments do not appear to be directed to the amendments to claim 1 and are not considered as effective to remove said rejections above.
To the extent that res judicata is not applicable to the above claims, the Examiner responds as follows:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Boukari discloses that it is known in the art to inject hot water between 60-90°C into an aircraft pipe system for clean the pipes.  Hsueh discloses that it is known in the art (i.e., a conventional cleaning process) to use unheated, chlorinated solutions to disinfect the pipes of a drinking water system of an aircraft as well as the inclusion of heating for sanitizing purposes (see Hsueh paragraphs [0005]-[0006], [0027] and [0032]).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)) and it would have been obvious to one of ordinary skill in the art at time of filing to combine the injection of heated water as disclosed by Boukari with the injection of unheated, chlorinated water as disclosed by Hsueh and the results would have been predictable (cleaning and disinfecting aircraft drinking pipes).  Furthermore, it is known in the art of cleaning pipes to clean the pipes using pre-wash, wash and rinsing stages with draining steps after each stage (see Anderson Abstract, col. 4, line 45 – col. 5, line 56) and it would have been obvious to one of ordinary skill in the art at the time of filing to include a pre-wash, wash with detergent and rinse stage and draining thereof as disclosed by Anderson in order to efficiently clean and reduce the quantities of detergent as suggested by Anderson (see Anderson col. 2, lines 20-24). Kling discloses that it is known in the art of cleaning pipes to first run hot water through the piping then run cold water through the piping to clean the pipes by causing deposits to crack and become loose and that the alternating temperatures can be repeated (see Kling page 1, left column line 41 – right column line 9).  It would have been obvious to one of ordinary skill in the art at the time of filing to alternate the temperatures of the pre-wash, wash and rinse steps in order to improve the removal of deposits in the pipes as suggested by Kling (see page 1, left column lines 3-8).  
Regarding Applicant’s argument that Boukari requires that the hot water injection must be performed after a conventional process, as discussed in the rejection above, combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)) and that both the hot water injection is a known treatment method for aircraft drinking pipes as disclosed by Boukari and that the unheated, chlorinated water injection is a known treatment method for aircraft drinking pipes as disclosed by Hsueh.  Furthermore, Kling explicitly discloses that it is known in the art of cleaning pipes to first run hot water through the piping then run cold water through the piping to clean the pipes by causing deposits to crack and become loose and that the alternating temperatures can be repeated (see Kling page 1, left column line 41 – right column line 9).  Therefore, both the claim elements of having alternating hot water and cold water as well as having the hot water injection step be the first step is known in the art as disclosed by Kling and that Kling also provides the motivation have having said alternating steps (to cause the deposits to crack and become loose).  Applicant’s arguments that Boukari’s hot water step can only be performed after a cold water step is arguing against the references individually and ignores the combination of references as discussed in the rejection above (specifically the disclosure of Kling).  Furthermore, Boukari does explicitly disclose that the hot water treatment step can be combined with conventional processes (see Boukari machine translation page 4) and said combination would not render Boukari unsatisfactory for its intended purpose.
Regarding Applicant’s argument that one skilled in the art would not be motivated to modify Boukari in the manner that would be required to implement the claimed steps, as discussed above, the hot water injection step is known in the art as disclosed by Boukari, the cold solution injection step is known in the art as disclosed by Hsueh, Kling discloses that alternating temperatures as well as having the hot water injection step first is known and provides the motivation thereof as discussed above.  Applicant’s arguments that one of ordinary skill in the art would not be motivated to have a hot-cold-hot step because Boukari discloses that the hot water step is performed only after a conventional process is not persuasive.  As discussed above, the cited prior art discloses that alternating hot-cold is known in the art and provides the benefits thereof.  Furthermore, Applicant’s arguments regarding Boukari avoiding the opening and closing bowls hosing filter cartridges are not persuasive since Hsueh does not disclose that the filter cartridges are removed during circulation of the disinfectant.  Finally, if Boukari cannot be combined with the known cold treatment process because said process would render Boukari unsatisfactory as argued by Applicant, the why does Boukari explicitly disclose that the hot water step can be performed with a conventional process?  Even if one were to accept that Boukari could only be understood as being used after a conventional cleaning process, then Boukari would still explicitly disclose that combining the conventional cleaning process (including the opening of the circuit to inject the disinfectant and rinse) with the hot water step of Boukari, even if performed after the cold disinfectant wash, is appropriate and does not render Boukari unsatisfactory.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714